Citation Nr: 0208920	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a seizure disorder and a neurological disorder 
secondary to exposure to DDT.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Phoenix, Arizona.


REMAND

In the February 1999 rating decision, the RO determined that 
there was no new and material evidence to support entitlement 
to service connection for a seizure disorder and a 
neurological disorder secondary to exposure to DDT.  The 
veteran has perfected an appeal of this decision.

Before the claims file was transferred to the Board in July 
2002, the RO received additional evidence, VA medical records 
dated in 2002, that is relevant to the application to reopen 
the claim.  The most recent decisional document addressing 
the issue was a supplemental statement of the case (SSOC) 
dated in December 1999.  However, the RO did not furnish the 
veteran with an SSOC reviewing the issue in the light of this 
evidence.  There is no legal authority for a veteran to waive 
initial RO consideration of evidence received by the RO when 
the case is properly before it and that evidence is not 
duplicative of evidence discussed in a prior statement of the 
case (SOC) or SSOC and is relevant to the issue in concern, 
nor may an SSOC be waived in such a situation.  Therefore, 
the RO must consider the additional evidence, readjudicate 
the claim, and issue an appropriate SSOC if the full benefit 
sought by the veteran is not granted.  38 C.F.R. §§ 19.31, 
19.37(a) (2001).  Thus, the case must be remanded.

In addition, the veteran was scheduled for a hearing before a 
Member of the Board at the RO in June 2002.  However, the 
notice of this hearing was sent not sent to the veteran's 
representative.  The veteran did not report for the hearing.  
Under the provisions of 38 C.F.R. § 19.76 (2001) notice of 
hearings at the RO must be sent to the veteran's 
representative.

Therefore, this case is REMANDED for the following actions:


1.  The RO should consider, in the light 
of the VA medical records dated in 2002 
that were submitted after the SSOC was 
issued in December 1999 and before the 
case was transferred to the Board in July 
2002, whether the claim of entitlement to 
service connection for a seizure disorder 
and a neurological disorder secondary to 
exposure to DDT is supported by new and 
material evidence.  Unless the benefit 
sought on appeal is granted, a new SSOC 
should be provided to the veteran and his 
representative.  38 C.F.R. § 19.31.  The 
veteran and his representative should 
then be given an adequate opportunity to 
respond.  

2.  If the benefits sought remain denied, 
the RO should clarify whether the veteran 
wants a hearing before a Member of the 
Board at the RO.  If the veteran 
indicates that he still wants a hearing, 
or if he does not respond to a request 
for clarification, he should be provided 
another opportunity for a hearing before 
a Member of the Board at the RO in 
accordance with the provisions of 38 
C.F.R. § 19.76 (2001).

Thereafter, the case should be returned to the Board, if in 
order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


